DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/19 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5, and 9 are objected to because of the following informalities:  
Regarding claims 1 and 5, “a fuel cell system” is recited in line 1 of each claim, and line 8 of claim 1 and line 9 of claim 5, so that it cannot be determined if the fuel cell systems in lines 8 and 9 refer to those in line 1 or whether they are additional fuel cell systems. For the purpose of examination, the former is assumed. The objection could be obviated by amending the limitations in lines 8 the fuel cell system.” Examiner’s note: the preamble of independent claims 1 and 5 are construed as limiting on the scope of the claims because dependent claims 4 and 10 depend on the preamble of claims 1 and 5 respectively for an antecedent to “the air conditioning system.” 
Regarding claim 9, the limitation “the first intake shut-off valve” in line 5 lacks antecedent basis in the claim. To obviate the objection, the limitation could be amended to “[[the]] a first intake shut-off valve.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2013/0236802 A1) (hereinafter “Inoue”). In view of Seem (US 5,791,408) (hereinafter “Seem”). Inoue is in the applicant’s filed of endeavor, an air .
Regarding claim 5, Inoue discloses an air conditioning system for a fuel cell system (annotated Fig. 1 below, the capitalized annotations denoting claim limitations), the air conditioning system comprising: an air intake line connected between an interior and an exterior of a building that requires air conditioning; an air blower (13 and/or 18) disposed in the air intake line; a fuel cell system (101, 11) receiving air in the interior by operation of a fuel cell blower (blower 15, para. [0047], by drawing air from the interior through the air supply port 16 in Fig. 1) and producing electrical energy (para. [0048]) through a chemical reaction between the received air and hydrogen fuel (para. [0045], which is a functional limitation that fuel cells perform); and a controller (102) controlling operation of the fuel cell system, the air blower, when the fuel cell system is operated (the controller 102 causes the ventilation fan 13 to operate with the fuel cell system 101 is activated, para. [0040]).

    PNG
    media_image1.png
    952
    661
    media_image1.png
    Greyscale

Inoue does not explicitly disclose an air intake line connected between an interior and an exterior of a building that requires air conditioning; the air blower is disposed in the air intake line and supplying external air to the interior; a flow rate control unit detecting and controlling a flow rate of air flowing through the air intake line; the controller controlling operation of the flow rate control unit based on the flow rate of air flowing into the interior through the air intake line.
Seem teaches an air intake line (unnumbered line between the outside air damper 14 and flow station 34, in annotated Fig. 1 below, the capitalized annotations denoting claim limitations) connected between an interior and an exterior of a building that requires air conditioning (Fig. 1); the air blower (22) is disposed in the air intake line and supplying external air to the interior (functional limitation that Seem performs, since col. 1 lines 23 – 24 says the air handling unit is for a building); a flow rate control unit (including flow rate sensors 26 and 34 and damper 14 in Fig. 1) detecting and controlling a flow rate of air flowing through the air intake line (functional limitation that Seem performs, col. 1 lines 34 – 43); the controller (12 and 50) controlling operation of the flow rate control unit based on the flow rate of air flowing into the interior through the air intake line (functional limitation that Seem performs, col. 1 lines 24 – 31). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Inoue by adding the air intake line, flow rate control unit, and controller functions as taught by Seem in order to facilitate balancing the inflow and outflow of air in the interior of the building so as to maintain a constant air pressure for the comfort of its occupants since Inoue does not make any provision for balancing the inflow and outflow. 

    PNG
    media_image2.png
    769
    830
    media_image2.png
    Greyscale

Regarding claim 6, Inoue as modified by Seem as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 6 of this application further discloses the flow rate control unit includes: a flow rate sensor disposed in the air intake line and detecting the flow rate of air flowing through the air intake line; and a proportional flow control valve disposed in the air intake line and operating to control the flow rate of air flowing through the air intake line. Inoue does not explicitly contain this additional limitation.
Seem teaches the flow rate control unit includes: a flow rate sensor (26, 34, col. 1 lines 47 – 55) disposed in the air intake line (Fig. 1, above) and detecting the flow rate of air flowing through the air intake line (col. 1 lines 47 – 55); and a proportional flow control valve disposed in the air intake line and operating to control the flow rate of air flowing through the air intake line (damper 14 is a valve controlled by proportional-integral PI control 50 in Fig. 1 that controls damper motor 20). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Inoue by adding the flow rate sensor and valve as taught by Seem in order to provide necessary apparatus for further facilitating balancing the inflow and outflow of air into and out of the building since Inoue does not make any provision for balancing. 

Allowable Subject Matter
Claims 1 – 4 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
Claims 7 – 15 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the present invention pertains to an air conditioning system that specifically requires an air intake line connected between an interior and an exterior of a building, an air blower disposed in the air intake line, a first Examiner’s note: in this claim and the others, the controller is construed as an electronic, programmable controller that must have programming to perform the recited functions in order to meet the claim limitations, which is supported in the specification on page 8 line 20 – page 9 line 5.
Regarding claim 7, the present invention pertains to an air conditioning system that specifically requires an air intake line between an interior and an exterior of a building, and air blower in the air intake line, a flow rate control unit, a fuel cell system receiving air in the interior by operation of a fuel cell blower, and a controller controlling operation of the fuel cell system, air blower, and flow rate control unit. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air conditioning system used in combination with the controller decreases the amount of air blown by the fuel cell blower when the flow rate of air detected by the flow rate sensor satisfies a set value, and controls a degree of opening of the proportional flow control valve to a maximum and the amount of air blown by 
Regarding claim 8, the present invention pertains to an air conditioning system that specifically requires an air intake line between an interior and an exterior of a building, and air blower in the air intake line, a flow rate control unit, a fuel cell system receiving air in the interior by operation of a fuel cell blower, and a controller controlling operation of the fuel cell system, air blower, and flow rate control unit. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air conditioning system used in combination with the controller controls a degree of opening of the proportional flow control valve to a maximum and airflow amount by the air blower to increase when the fuel cell system is not operated.
Regarding claim 9, the present invention pertains to an air conditioning system that specifically requires an air intake line between an interior and an exterior of a building, and air blower in the air intake line, a flow rate control unit, a fuel cell system receiving air in the interior by operation of a fuel cell blower, and a controller controlling operation of the fuel cell system, air blower, and flow rate control unit. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air conditioning system used in combination with the air intake line includes a common line having a first end connected to the exterior, and a first diverging line and a second diverging line having first ends diverging from a 
Regarding claim 11, the present invention pertains to an air conditioning system that specifically requires an air intake line between an interior and an exterior of a building, and air blower in the air intake line, a flow rate control unit, a fuel cell system receiving air in the interior by operation of a fuel cell blower, and a controller controlling operation of the fuel cell system, air blower, and flow rate control unit, and an assistant exhaust line connected between the interior and the fuel cell system to discharge interior air to the fuel cell system. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air conditioning system used in combination with a fuel cell intake line connected to the assistant exhaust line to supply external air; and a second intake shut-off valve being a 3-way valve and disposed at the joint of the fuel cell intake line and the assistant exhaust line. Claims 12 – 15 are allowable for depending from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zachary et al. (US 9,429,018 B2) teaches a building having air .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762